708 N.W.2d 440 (2006)
474 Mich. 1056
In re Darion Michael JOHN-COBB, Minor.
Department of Human Services, Petitioner-Appellee,
v.
William A. John, IV, Respondent-Appellant, and
Elizabeth Cobb, Respondent.
Docket No. 129927 & (23), COA No. 264927.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the October 21, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to stay is also considered, and it is DENIED.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the Court of Appeals as on leave granted.